Citation Nr: 0840611	
Decision Date: 11/25/08    Archive Date: 12/03/08

DOCKET NO.  06-13 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.	What evaluation is warranted for constipation from July 
23, 2002?

2.	What evaluation is warranted for an anxiety disorder 
from October 26, 2006? 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel
INTRODUCTION

The veteran had active military service from January 1952 to 
January 1954.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from November 2005 and February 2007 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Washington, DC and Columbia, South Carolina 
respectively.  

The Board notes that, in a May 2005 decision, the Board 
reopened the veteran's claim for service connection for a 
stomach disorder including gastroenteritis and remanded the 
matter to the RO for further development.  In the November 
2005 rating decision, the RO granted the veteran's claim and 
he appealed the assigned disability rating as well as the 
subsequently assigned rating for his service-connected 
anxiety disorder.

In November 2008, the veteran testified during a hearing 
conducted via video-conference with the undersigned.  A 
hearing transcript is of record.

As the veteran perfected an appeal to the initial ratings 
assigned following the grants of service connection, the 
Board has characterized these issues in accordance with the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (appeals from original awards are not to be construed 
as claims for increased ratings), that requires consideration 
of the evidence since the effective date of the grant of 
compensation.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

The record raises the issue of entitlement to service 
connection for diverticulosis secondary to constipation.  
This issue, however, is not currently developed or certified 
for appellate review.  Accordingly, this matter is referred 
to the RO for appropriate consideration.  
 

REMAND

The veteran seeks increased ratings for his service-connected 
constipation and anxiety disorder, currently assigned 10 and 
30 percent disability ratings, respectively.  

The veteran's service-connected constipation disorder is 
rated as analogous to irritable colon syndrome under 38 
C.F.R. § 4.114, Diagnostic Code 7319 (2008).  Under 
Diagnostic Code 7319, a 10 percent rating is warranted for 
moderate disability evidenced by frequent episodes of bowel 
disturbance with abdominal distress, and a 30 percent rating 
is warranted for severe disability evidenced by diarrhea, or 
alternating diarrhea and constipation, with more or less 
constant abdominal distress.  Id.

During the veteran's November 2008 Board hearing, his 
representative described an August 2008 VA progress note 
prepared by a gastroenterologist indicating that that the 
veteran had a "moderately severe" condition, "constantly" 
soiled his garments, and had irritable bowel syndrome with 
the presence of daily constipation and fecal incontinence and 
fecal soilage (see hearing transcript, at page 3).  While 
this document is of record, it was not accompanied by a 
written waiver of initial consideration by the RO.  Hence, 
further development is in order.  38 C.F.R. § 20.1304 (2008).

Moreover, given that the veteran was last examined by VA in 
December 2007, and given that the August 2008 VA progress 
note suggests that diverticulosis is related to constipation, 
the Board is the opinion that the appellant should undergo a 
new VA examination to determine the etiology and current 
severity and all manifestations of all gastrointestinal 
pathology.

Further, during his Board hearing, the veteran testified that 
his service-connected anxiety disorder had worsened within 
the last one to two months, and since he was last examined by 
VA in March 2008.  He reported increased depression and 
memory difficulty with panicky feelings during the day.  
Finally, the record suggests that there may be other mental 
illnesses that may be responsible for some of his pathology.  
Hence, in the interest of due process and fairness, the Board 
finds that the veteran should be afforded a new VA 
examination to determine the current severity and all 
manifestations of his service-connected anxiety. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.	The RO/AMC should obtain all medical 
records regarding the veteran's 
treatment at the VAMC in Asheville, 
North Carolina, for the period from 
July 2008 to the present, and at the 
VAMC in Columbia, South Carolina, for 
the period from December 2007 to the 
present, plus records from any 
additional medical providers identified 
by the veteran.  If any records are 
unavailable, a note to that effect 
should be placed in the claims file, 
and the veteran and his representative 
so advised in writing.

2.	Then, the veteran should be scheduled 
for a VA psychiatric examination, to be 
conducted by a psychiatrist, to 
determine the current severity and all 
manifestations of the veteran's 
service-connected anxiety disorder.  
The claims folder is to be made 
available for the examiner to review.  
All indicated tests and studies should 
be performed and all clinical findings 
reported in detail.  In accordance with 
the latest AMIE worksheets for 
psychiatric disorders, the examiner is 
to provide a detailed review of the 
veteran's pertinent medical history, 
current complaints, and the nature and 
extent of his anxiety.  Any pathology 
caused by any mental illness other than 
anxiety must be carefully 
differentiated.  If any pathology 
cannot be so differentiated that fact 
must be noted.  A global assessment of 
functioning (GAF) score must be 
assigned with an explanation of the 
significance of the score assigned.  A 
complete rationale for any opinions 
expressed should also be provided.

3.	The veteran should be scheduled for a 
VA examination performed by a 
gastroenterologist, to determine the 
current severity and all manifestations 
of his service-connected constipation.  
The claims folder is to be made 
available for the examiner to review.  
All indicated tests and studies should 
be performed and all clinical findings 
reported in detail.  In accordance with 
the latest AMIE worksheets for 
gastrointestinal disorders, the 
examiner is to provide a detailed 
review of the veteran's pertinent 
medical history, current complaints, 
and the nature and extent of his 
constipation.  The examiner should 
provide a detailed description of any 
disturbances of bowel function and any 
abdominal distress, and provide an 
opinion as to whether the veteran's 
constipation disorder meets any of the 
specified categories for rating, i.e. 
moderate or severe.  The examiner must 
also address whether it is at least as 
likely as not that diverticulosis is 
caused or aggravated by the appellant's 
constipation.  A detailed rationale 
must be provided for all opinions.

4.	The RO should review the medical 
examination reports to ensure that they 
are in complete compliance with the 
directives of this remand. If these 
reports are deficient in any manner, 
the RO must implement corrective 
procedures at once.

5.	The veteran should be advised in 
writing that it is his responsibility 
to report for the VA examination(s), to 
cooperate with the development of his 
claims, and that the consequences for 
failure to report for a VA examination 
without good cause include denial of 
the claims.  38 C.F.R. §§ 3.158, 3.655 
(2008).  In the event that the veteran 
does not report for any ordered 
examination, documentation must be 
obtained that shows that notice 
scheduling the examination was sent to 
his last known address prior to the 
date of the examination.  It should 
also be indicated whether any notice 
that was sent was returned as 
undeliverable.

6.	Thereafter, the RO/AMC must 
readjudicate the veteran's claims.  The 
RO/AMC should make determinations based 
on the law and regulations in effect at 
the time of its decision, to include 
any further changes in VA's statutory 
duty to assist the veteran and any 
other applicable legal precedent.  The 
RO/AMC should consider whether "staged" 
ratings are appropriate in light of 
Fenderson.  If either benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice 
of all relevant actions taken on the 
claim for benefits, to include a 
summary of the evidence received, and 
any evidence not received, and all 
applicable laws and regulations 
considered pertinent to the issues 
currently on appeal.  A reasonable 
period of time should be allowed for 
response.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until he notified by the RO/AMC.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



